Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. 
 Applicant's submission filed on September 1, 2022 has been entered.


Specification
A new title has been assigned that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The title is:                                              
CIRCUIT BOARD CABLE CONNECTOR WITH MORE THAN ONE 
MOUNTING CONFIGURATION
                                                                                                           See MPEP § 606.01.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Stephen Sheldon on July 8, 2022.
The preliminary amendment filed  June 1, 2021  has been further amended to correct a typographical error in claims 11 and 12 in the following manner:



Claim 11, page 8, 1st and 4th line; 
the second edge part of the first metal member is positioned in a second direction opposite to the first direction in the first axis direction from the main body part and can be connected to a first circuit board arranged in the second direction of the first connector, 
the third edge part  of the first metal member is positioned in a third direction that is one direction

Claim 12, page 9, 1st and 4th line; 
the second edge part of the first metal member is positioned in a second direction opposite to the first direction in the first axis direction from the main body part and can be connected to a first circuit board arranged in the second direction of the first connector, 
the third edge part  of the first metal member is positioned in a third direction that is one direction

Reasons for Allowance
Claims 1-12 are allowed.
Regarding claims 1 and 11; allowability resides, at least in part, with the prior art not showing or fairly teaching a connector and connector assembly comprising a connector comprising metal terminals and metal reinforcing brackets retained within a housing where each of the terminals and reinforcing brackets comprise a main body part and first, second and third edge parts.
	The first edge part of the terminal lies in a first (axis) direction from the main body part, the second edge part of the terminals lies in a second direction, opposite the first direction in the first axis direction and can be connected to a circuit board; and the third edge part is arranged in a third direction, second axial direction, orthogonal to the first axis direction from the main body and can be connected to a circuit board; 
where the first edge part of the reinforcement bracket is positioned in the second direction and can be attached to the circuit board arranged in the second direction with respect to the connector and  the third edge part of the reinforcement bracket is positioned in the third direction and can be attached to the circuit board arranged in the third direction with respect to the connector in conjunction with ALL the remaining limitations within respective claims 1 and 11.

Regarding claim 2; allowability resides, at least in part, with the prior art not showing or fairly teaching a connector comprising metal terminals and metal reinforcing brackets retained within a housing where each of the terminals and reinforcing brackets comprise a main body part and first, second and third edge parts.
	The first edge part of the terminal lies in a first (axis) direction from the main body part, the second edge part of the terminals lies in a second direction, opposite the first direction in the first axis direction and can be connected to a circuit board arranged in the second direction of the connector; and the third edge part is arranged in a third direction, second axial direction, orthogonal to the first axis direction from the main body and can be connected to a circuit board arranged in the third direction of the connector; such that
the first edge part of the reinforcement bracket is positioned in the third direction and can be attached to the circuit board arranged in the third direction with respect to the connector; and 
the third edge part of the reinforcement bracket is positioned in the second direction and can be attached to the circuit board arranged in the second direction with respect to the connector in conjunction with ALL the remaining limitations within respective claim 2.

Regarding claim 12; allowability resides, at least in part, with the prior art not showing or fairly teaching a connector assembly comprising a connector that includes metal terminals and metal reinforcing brackets retained within a housing where each of the terminals and reinforcing brackets comprise a main body part and first, second and third edge parts.
	The first edge part of the terminal lies in a first (axis) direction from the main body part, the second edge part of the terminals lies in a second direction, opposite the first direction in the first axis direction and can be connected to a circuit board arranged in the second direction of the connector; and the third edge part is arranged in a third direction, second axial direction, orthogonal to the first axis direction from the main body and can be connected to a circuit board arranged in the third direction of the connector; such that
the first edge part of the reinforcement bracket is positioned in the second direction and can be attached to the circuit board arranged in the second direction with respect to the connector; and 
the third edge part of the reinforcement bracket is positioned in the third direction and can be attached to the circuit board arranged in the third direction with respect to the connector in conjunction with ALL the remaining limitations within respective claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:  US 9,806,442  Geske [Figs. 6-11] disclose a connector 2, comprising: first metal members 3 that function as terminals [Col. 7, lines 45-46]; second metal members 9,10 that function as reinforcing brackets [Col. 7, lines 58-62]; and a housing [at 2, Figs. 6, 7] that retains the terminals 3 and brackets 9,10,  the connector 2 connects with a mating connector 1 in a first axis direction [Fig. 6], the terminals 3 and brackets 9, 10 each include a main body part, a first edge part [at 3], [at 9], a second edge part [at 6], [top edge of 10], and a third edge part [at 7], [arms of 10], the main body part of the terminal 3 includes a portion in contact with a mating terminal [Col. 7, lines 45-46], the first edge part [at 3] of the terminal is positioned in a first direction        [Fig. 6] of the first axis direction from the main body part, the second edge part [at 6] of the terminal 3 is positioned in a second direction opposite to the first direction that is in the first axis direction [Fig. 6] from the main body part and can be connected to a circuit board 8 arranged in the second direction of the connector 2, the third edge part [at 7] of the terminal 3 is positioned in a third direction that is one direction in a second axial direction orthogonal to the first axis direction [Fig. 6]  from the main body part and can be connected to a circuit board 8 arranged in the third direction [Fig. 7] of the connector, the bracket 9, 10 is retained in a different orientation from the terminal 3, the first edge part [at 9] of the bracket 9, 10 is positioned in the second direction [Fig. 9 – receiving          means 11 shows provisions for 9, 10 in the alternate orientation]  from the main body part of the bracket and can be attached to the circuit board 8 arranged in the second direction with respect to the connector 2, the third edge part [arms of 10] of the          bracket 9, 10 is positioned in the third direction [Fig. 9]  from the main body part of the second metal member and can be attached to the circuit board arranged in the third direction in respect to the connector, and the second edge part of the bracket is positioned in the first direction from the main body part of the bracket.
However Geske does not show or teach the analogous bracket having two different attachment points to the circuit board depending upon the orientation of the circuit board to the connector.  The analogous bracket shown by Geske attaches to the circuit board at the same point on the bracket, it is the bracket’s orientation to the connector housing that changes to accommodate circuit boards of differing orientations.




US 4,668,040 Matsuzaki et al. shows a connector having terminals and brackets that accommodate different orientations of the circuit board to the housing.  However there are different brackets used to change connector to circuit board orientations.

US 3,596,235 Turlings et al. shows a connector that can be mounted in different orientations.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx  about filing in DOCX format. 
[AltContent: textbox (VANESSA GIRARDI )]For additional questions, contact the Electronic Business Center (EBC) at               866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VANESSA GIRARDI/Primary Examiner, Art Unit 2833